

101 HR 2383 IH: Khalid Jabara and Heather Heyer National Opposition to Hate, Assault, and Threats to Equality Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2383IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Beyer (for himself, Mr. Upton, Ms. Chu, Mr. Buchanan, Ms. Jackson Lee, Mr. Joyce of Ohio, Ms. Meng, Mr. Taylor, Mr. Krishnamoorthi, Mr. Bost, Mr. Deutch, Mr. Fitzpatrick, Mr. Johnson of Georgia, Mr. Stivers, Mr. Kim of New Jersey, Mr. Meijer, Mr. Cicilline, Mr. Zeldin, Mr. Lieu, Mr. Van Drew, Ms. Lofgren, Mr. Katko, Ms. Wasserman Schultz, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide incentives for hate crime reporting, provide grants for State-run hate crime hotlines, and establish additional penalties for individuals convicted under the Matthew Shephard and James Byrd, Jr. Hate Crimes Prevention Act.1.Short titleThis Act may be cited as the Khalid Jabara and Heather Heyer National Opposition to Hate, Assault, and Threats to Equality Act of 2021 or the Jabara-Heyer NO HATE Act of 2021.2.FindingsCongress finds the following:(1)The incidence of violence known as hate crimes or crimes motivated by bias poses a serious national problem.(2)According to data obtained by the Federal Bureau of Investigation, the incidence of such violence increased in 2019, the most recent year for which data is available.(3)In 1990, Congress enacted the Hate Crime Statistics Act (Public Law 101–275; 28 U.S.C. 534 note) to provide the Federal Government, law enforcement agencies, and the public with data regarding the incidence of hate crime. The Hate Crimes Statistics Act and the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (division E of Public Law 111–84; 123 Stat. 2835) have enabled Federal authorities to understand and, where appropriate, investigate and prosecute hate crimes.(4)A more complete understanding of the national problem posed by hate crime is in the public interest and supports the Federal interest in eradicating bias-motivated violence referenced in section 249(b)(1)(C) of title 18, United States Code.(5)However, a complete understanding of the national problem posed by hate crimes is hindered by incomplete data from Federal, State, and local jurisdictions through the Uniform Crime Reports program authorized under section 534 of title 28, United States Code, and administered by the Federal Bureau of Investigation.(6)Multiple factors contribute to the provision of inaccurate and incomplete data regarding the incidence of hate crime through the Uniform Crime Reports program. A significant contributing factor is the quality and quantity of training that State and local law enforcement agencies receive on the identification and reporting of suspected bias-motivated crimes.(7)The problem of crimes motivated by bias is sufficiently serious, widespread, and interstate in nature as to warrant Federal financial assistance to States and local jurisdictions.(8)Federal financial assistance with regard to certain violent crimes motivated by bias enables Federal, State, and local authorities to work together as partners in the investigation and prosecution of such crimes.3.DefinitionsIn this Act:(1)Hate crimeThe term hate crime means an act described in section 245, 247, or 249 of title 18, United States Code, or in section 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631).(2)Priority agencyThe term priority agency means—(A)a law enforcement agency of a unit of local government that serves a population of not less than 100,000, as computed by the Federal Bureau of Investigation; or(B)a law enforcement agency of a unit of local government that—(i)serves a population of not less than 50,000 and less than 100,000, as computed by the Federal Bureau of Investigation; and(ii)has reported no hate crimes through the Uniform Crime Reports program in each of the 3 most recent calendar years for which such data is available.(3)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).(4)Uniform Crime ReportsThe term Uniform Crime Reports means the reports authorized under section 534 of title 28, United States Code, and administered by the Federal Bureau of Investigation that compile nationwide criminal statistics for use—(A)in law enforcement administration, operation, and management; and(B)to assess the nature and type of crime in the United States.(5)Unit of local governmentThe term unit of local government has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).4.Reporting of hate crimes(a)Implementation grants(1)In generalThe Attorney General may make grants to States and units of local government to assist the State or unit of local government in implementing the National Incident-Based Reporting System, including to train employees in identifying and classifying hate crimes in the National Incident-Based Reporting System.(2)PriorityIn making grants under paragraph (1), the Attorney General shall give priority to States and units of local government with larger populations.(b)Reporting(1)Compliance(A)In generalExcept as provided in subparagraph (B), in each fiscal year beginning after the date that is 3 years after the date on which a State or unit of local government first receives a grant under subsection (a), the State or unit of local government shall provide to the Attorney General, through the Uniform Crime Reporting system, information pertaining to hate crimes committed in that jurisdiction during the preceding fiscal year.(B)Extensions; waiverThe Attorney General—(i)may provide a 120-day extension to a State or unit of local government that is making good faith efforts to comply with subparagraph (A); and(ii)shall waive the requirements of subparagraph (A) if compliance with that subparagraph by a State or unit of local government would be unconstitutional under the constitution of the State or of the State in which the unit of local government is located, respectively.(2)Failure to complyIf a State or unit of local government that receives a grant under subsection (a) fails to substantially comply with paragraph (1) of this subsection, the State or unit of local government shall repay the grant in full, plus reasonable interest and penalty charges allowable by law or established by the Attorney General.5.Grants for State-run hate crime hotlines(a)Grants authorized(1)In generalThe Attorney General shall make grants to States to create State-run hate crime reporting hotlines.(2)Grant periodA grant made under paragraph (1) shall be for a period of not more than 5 years.(b)Hotline requirementsA State shall ensure, with respect to a hotline funded by a grant under subsection (a), that—(1)the hotline directs individuals to—(A)law enforcement if appropriate; and(B)local support services;(2)any personally identifiable information that an individual provides to an agency of the State through the hotline is not directly or indirectly disclosed, without the consent of the individual, to—(A)any other agency of that State;(B)any other State;(C)the Federal Government; or(D)any other person or entity;(3)the staff members who operate the hotline are trained to be knowledgeable about—(A)applicable Federal, State, and local hate crime laws; and(B)local law enforcement resources and applicable local support services; and(4)the hotline is accessible to—(A)individuals with limited English proficiency, where appropriate; and(B)individuals with disabilities.(c)Best practicesThe Attorney General shall issue guidance to States on best practices for implementing the requirements of subsection (b).6.Information collection by States and units of local government(a)DefinitionsIn this section:(1)Applicable agencyThe term applicable agency, with respect to an eligible entity that is—(A)a State, means—(i)a law enforcement agency of the State; and(ii)a law enforcement agency of a unit of local government within the State that—(I)is a priority agency; and(II)receives a subgrant from the State under this section; and(B)a unit of local government, means a law enforcement agency of the unit of local government that is a priority agency.(2)Covered agencyThe term covered agency means—(A)a State law enforcement agency; and(B)a priority agency.(3)Eligible entityThe term eligible entity means—(A)a State; or(B)a unit of local government that has a priority agency.(b)Grants(1)In generalThe Attorney General may make grants to eligible entities to assist covered agencies within the jurisdiction of the eligible entity in conducting law enforcement activities or crime reduction programs to prevent, address, or otherwise respond to hate crime, particularly as those activities or programs relate to reporting hate crimes through the Uniform Crime Reports program, including—(A)adopting a policy on identifying, investigating, and reporting hate crimes;(B)developing a standardized system of collecting, analyzing, and reporting the incidence of hate crime;(C)establishing a unit specialized in identifying, investigating, and reporting hate crimes;(D)engaging in community relations functions related to hate crime prevention and education such as—(i)establishing a liaison with formal community-based organizations or leaders; and(ii)conducting public meetings or educational forums on the impact of hate crimes, services available to hate crime victims, and the relevant Federal, State, and local laws pertaining to hate crimes; and(E)providing hate crime trainings for agency personnel.(2)SubgrantsA State that receives a grant under paragraph (1) may award a subgrant to a priority agency of a unit of local government within the State for the purposes under that paragraph.(c)Information required of States and units of local government(1)In generalFor each fiscal year in which an eligible entity receives a grant under subsection (b), the eligible entity shall—(A)collect information from each applicable agency summarizing the law enforcement activities or crime reduction programs conducted by the agency to prevent, address, or otherwise respond to hate crime, particularly as those activities or programs relate to reporting hate crimes through the Uniform Crime Reports program; and(B)submit to the Attorney General a report containing the information collected under subparagraph (A).(2)Semiannual law enforcement agency report(A)In generalIn collecting the information required under paragraph (1)(A), an eligible entity shall require each applicable agency to submit a semiannual report to the eligible entity that includes a summary of the law enforcement activities or crime reduction programs conducted by the agency during the reporting period to prevent, address, or otherwise respond to hate crime, particularly as those activities or programs relate to reporting hate crimes through the Uniform Crime Reports program.(B)ContentsIn a report submitted under subparagraph (A), a law enforcement agency shall, at a minimum, disclose—(i)whether the agency has adopted a policy on identifying, investigating, and reporting hate crimes;(ii)whether the agency has developed a standardized system of collecting, analyzing, and reporting the incidence of hate crime;(iii)whether the agency has established a unit specialized in identifying, investigating, and reporting hate crimes;(iv)whether the agency engages in community relations functions related to hate crime, such as—(I)establishing a liaison with formal community-based organizations or leaders; and(II)conducting public meetings or educational forums on the impact of hate crime, services available to hate crime victims, and the relevant Federal, State, and local laws pertaining to hate crime; and(v)the number of hate crime trainings for agency personnel, including the duration of the trainings, conducted by the agency during the reporting period.(d)Compliance and redirection of funds(1)In generalExcept as provided in paragraph (2), beginning not later than 1 year after the date of this Act, an eligible entity receiving a grant under subsection (b) shall comply with subsection (c).(2)Extensions; waiverThe Attorney General—(A)may provide a 120-day extension to an eligible entity that is making good faith efforts to collect the information required under subsection (c); and(B)shall waive the requirements of subsection (c) for a State or unit of local government if compliance with that subsection by the State or unit of local government would be unconstitutional under the constitution of the State or of the State in which the unit of local government is located, respectively.7.Requirements of the Attorney General(a)Information collection and analysis; reportIn order to improve the accuracy of data regarding the incidence of hate crime provided through the Uniform Crime Reports program, and promote a more complete understanding of the national problem posed by hate crime, the Attorney General shall—(1)collect and analyze the information provided by States and units of local government under section 6 for the purpose of developing policies related to the provision of accurate data obtained under the Hate Crime Statistics Act (Public Law 101–275; 28 U.S.C. 534 note) by the Federal Bureau of Investigation; and(2)for each calendar year beginning after the date of enactment of this Act, publish and submit to Congress a report based on the information collected and analyzed under paragraph (1).(b)Contents of reportA report submitted under subsection (a) shall include—(1)a qualitative analysis of the relationship between—(A)the number of hate crimes reported by State law enforcement agencies or priority agencies through the Uniform Crime Reports program; and(B)the nature and extent of law enforcement activities or crime reduction programs conducted by those agencies to prevent, address, or otherwise respond to hate crime; and(2)a quantitative analysis of the number of State law enforcement agencies and priority agencies that have—(A)adopted a policy on identifying, investigating, and reporting hate crimes;(B)developed a standardized system of collecting, analyzing, and reporting the incidence of hate crime;(C)established a unit specialized in identifying, investigating, and reporting hate crimes;(D)engaged in community relations functions related to hate crime, such as—(i)establishing a liaison with formal community-based organizations or leaders; and(ii)conducting public meetings or educational forums on the impact of hate crime, services available to hate crime victims, and the relevant Federal, State, and local laws pertaining to hate crime; and(E)conducted hate crime trainings for agency personnel during the reporting period, including—(i)the total number of trainings conducted by each agency; and(ii)the duration of the trainings described in clause (i).8.Alternative sentencingSection 249 of title 18, United States Code, is amended by adding at the end the following:(e)Supervised releaseIf a court includes, as a part of a sentence of imprisonment imposed for a violation of subsection (a), a requirement that the defendant be placed on a term of supervised release after imprisonment under section 3583, the court may order, as an explicit condition of supervised release, that the defendant undertake educational classes or community service directly related to the community harmed by the defendant's offense..